                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  TREASURE VALLEY FACTORS, LLC,
                                               Case No. 1:18-cv-00372-DCN
        Plaintiff,
                                               MEMORANDUM DECISION AND
         v.                                    ORDER

  JARED GATHRIGHT, BRITTNEY W.
  GATHRIGHT, XPRESS
  PRESERVATION, and XPRESS
  PRESERVATION, LLC,

        Defendants.


                                 I. INTRODUCTION

       Pending before the Court is Defendant Jared Gathright’s Motion for

Reconsideration. Dkt. 38. Based on the following, the Court finds good cause to DENY

the motion.

                                 II. BACKGROUND

      Plaintiff Treasure Valley Factors (“TVF”) engages in the factoring of invoices for

business clients throughout the country. Defendants Jared Gathright, Brittney Gathright,

Xpress Preservation, and Xpress Preservation, LLC (collectively “Defendants”) were

clients of TVF. On August 23, 2018, TVF filed the instant suit claiming that, between

December 2016 and June 2017, Defendants fraudulently induced TVF to factor invoices

for work Defendants did not perform, and to factor invoices that were known by



MEMORANDUM DECISION AND ORDER - 1
Defendants to be offset by debtor damages incurred by Jared and Brittney Gathright.1

       Defendant Jared Gathright appeared pro se and answered TVF’s Complaint on

September 25, 2018. Dkt. 11. The remaining defendants failed to respond to the Complaint,

and Clerk’s Entry of Default was entered against them on October 17, 2018. Dkt. 12.

Following a telephonic scheduling conference with TVF and Mr. Gathright on January 7,

2019, the Court entered a Scheduling Order setting the case on an expedited track and

requiring all fact discovery to be completed by March 29, 2019. Dkt. 22. TVF served Mr.

Gathright with its interrogatories, requests for admission, and requests for the production

of documents on February 8, 2019. Mr. Gathright failed to respond within thirty days, and

also failed to respond by the March 29, 2019, deadline for completion of factual discovery.

       On April 8, 2019, after several unsuccessful informal attempts to secure discovery

responses from Mr. Gathright, TVF filed a motion seeking sanctions pursuant to Federal

Rule of Civil Procedure 27. Dkt. 26 (hereinafter “First Motion for Sanctions”). Among

other things, TVF sought entry of a default judgment against Mr. Gathright as a sanction

for his willful failure to comply with discovery requests. Mr. Gathright did not respond to

TVF’s First Motion for Sanctions.

       On May 20, 2019, the Court ordered Mr. Gathright to respond to TVF’s discovery

requests within thirty days. Dkt. 30. Although it determined TVF was entitled to sanctions

for Mr. Gathright’s total failure to respond to discovery, or to offer any justification for


1
 Defendant Jared Gathright appeared pro se and answered TVF’s Complaint on September 25, 2018. Dkt.
11. Although Mr. Gathright subsequently sought permission to appear on behalf of his company, Xpress
Preservation, LLC, the request was denied pursuant to Local Rule 83.4(d) because Mr. Gathright is not an
attorney. Dkt. 16. With the exception of Mr. Gathright, none of the remaining defendants have ever
appeared or responded to the Complaint.


MEMORANDUM DECISION AND ORDER - 2
such failure, the Court held less severe sanctions were more appropriate than entry of

default. Id. at 6. The Court accordingly deemed TVF’s requests for admission admitted but

gave Mr. Gathright an additional thirty days to respond to TVF’s interrogatories and

document requests. However, the Court warned Mr. Gathright that failure to respond could

result in entry of default against him without further notice. Id.

       On June 19, 2019, Mr. Gathright responded to TVF’s interrogatories, but did not

provide a single document in response to TVF’s requests for the production of documents.

Dkt. 34, at 3. Mr. Gathright also affirmatively stated, “I will NOT for any reason [or] under

any [court] order provide detailed information about my clients and business partners to

anyone associated with [TVF]” and “[due] to the past actions of [TVF] I’m not providing

the requested information.” Dkt. 34-1, at 4-5. TVF subsequently filed another motion for

sanctions (hereinafter “Second Motion for Sanctions”), again requesting that the Court

enter a default judgment against Mr. Gathright. Dkt. 34. Like the first motion, Mr.

Gathright failed to respond to the Second Motion for Sanctions.

       On July 18, 2019, the Court held a default judgment hearing on the amount of TVF’s

damages against Brittney Gathright, Xpress Preservation, and Xpress Preservation, LLC.

Dkt. 33. Although he had previously informed the Court that Xpress Preservation, LLC is

his company (Dkt. 13, at 1), Mr. Gathright did not attend the default judgment hearing. On

July 25, 2019, the Court entered default judgment against Brittney Gathright, Xpress

Preservation, and Xpress Preservation, LLC in the sum of $76,148.65 for TVF’s damages.

Dkt. 35.




MEMORANDUM DECISION AND ORDER - 3
       On August 28, 2019, the Court awarded TVF sanctions pursuant to Federal Rule of

Civil Procedure 37(b)(2)(A), finding case-dispositive sanctions appropriate under the five-

factor test articulated by the Ninth Circuit in Thompson v. Hous. Auth. of City of Los

Angeles, 782 F.2d 829, 831 (9th Cir. 1986). Dkt. 36, at 4-6. The Court subsequently entered

a default judgment against Mr. Gathright in the sum of $76,148.65. Dkt. 37. To date, TVF

has not recovered its judgment of $76,148.65 from either Mr. Gathright or the other

defendants. Dkt. 39, at 2. On October 11, 2019, Mr. Gathright filed the instant Motion for

Reconsideration. Dkt. 38.

                                   III. Legal Standard

       “Neither the Federal Rules of Civil Procedure nor the Local Rules provide for a

motion to reconsider.” Magnus Pac. Corp. v. Advanced Explosives Demolition, Inc., 2014

WL 3533622, at *1 (D. Idaho July 15, 2014). Nevertheless, the Ninth Circuit has instructed

that courts should treat motions to reconsider “as motions to alter or amend under Federal

Rule of Civil Procedure 59(e).” Id. (citing Sierra On–Line, Inc. v. Phoenix Software, Inc.,

739 F.2d 1415, 1419 (9th Cir. 1984)). “While Rule 59(e) permits a district court to

reconsider and amend a previous order, the rule offers an ‘extraordinary remedy, to be used

sparingly in the interests of finality and conservation of judicial resources.’” Carroll v.

Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (quoting 12 James Wm. Moore et al., Moore's

Federal Practice § 59.30[4] (3d ed. 2000)). Accordingly, a district court should only grant

a motion for reconsideration if (1) it “is presented with newly discovered evidence,” (2) it

“committed clear error,” or (3) “there is an intervening change in the controlling law.” Id.

(citation omitted). “A Rule 59(e) motion may not be used to raise arguments or present


MEMORANDUM DECISION AND ORDER - 4
evidence for the first time when they could reasonably have been raised earlier in the

litigation.” Id. “Whether or not to grant reconsideration is committed to the sound

discretion of the court.” See Navajo Nation v. Confederated Tribes & Bands of the Yakama

Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enter., Inc. v. Estate of

Bishop, 229 F.3d 877, 883 (9th Cir. 2000)).

                                         IV. ANALYSIS

       Mr. Gathright’s Motion for Reconsideration does not allege newly discovered

evidence, any Court error, or an intervening change in controlling law. See Carroll, 342

F.3d at 945. Nor does Mr. Gathright present any evidence that could not have been raised

earlier in this litigation. Instead, Mr. Gathright asks the Court to reconsider its entry of

default judgment as a sanction for his failure to respond to TVF’s discovery requests,

claiming TVF’s attorney “has lied to the court in an attempt to set in motion a calculated

unconscionable scheme to interfere with the Administration of Justice.” Dkt. 38, at 1.

       Mr. Gathright implies TVF’s attorney lied to the Court by suggesting Mr. Gathright

did not respond to TVF’s discovery requests, when in fact he provided answers to TVF’s

Requests for Admission and Interrogatories, and also explained to TVF why he wouldn’t

provide any responsive documents. Id. Mr. Gathright attached the aforementioned

discovery responses to his Motion for Reconsideration. Dkt. 38-1. However, TVF included

a copy of the same responses with its Second Motion for Sanctions. Dkt. 34-1. The Court

has already considered such responses and determined they were incomplete and in

violation of the Court’s May 20, 2019 Order compelling discovery. As such, TVF has not

“lied” about Mr. Gathright’s discovery responses, and instead provided the Court with a


MEMORANDUM DECISION AND ORDER - 5
copy of such responses.

       Mr. Gathright also belatedly justifies his failure to respond to TVF’s requests for

documents, stating “I can’t provide what I don’t have,” and suggesting TVF’s document

requests improperly requested confidential information belonging to his business clients.

Id. Mr. Gathright could have sought a protective order from the Court to avoid disclosing

confidential information but failed to do so. Mr. Gathright also failed to raise his objections

to TVF’s discovery requests in response to either TVF’s First or Second Motions for

Sanctions, failed to appear at the default judgment hearing, and has not filed anything with

the Court since his October 18, 2018 Petition to Represent Xpress Preservation LLC.

Although Mr. Gathright is pro se, the fact he is not represented does not excuse his dilatory

conduct and failure to comply with the Court’s discovery orders. Carter v. C.I.R., 784 F.2d

1006, 1008 (9th Cir. 1986); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995).

       Further, Federal Rule of Civil Procedure 26 states that, in general, any matter

relevant to a claim or defense is discoverable. Pre-trial discovery is ordinarily “accorded

broad and liberal treatment,” because “wide access to relevant facts serves the integrity and

fairness of the judicial process by promoting the search for the truth.” Shoen v. Shoen, 5

F.3d 1289, 1292 (9th Cir. 1993) (quoting Hickman v. Taylor, 329 U.S. 495, 507 (1947)).

Thus, unless “otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense.” Fed. R. Civ. P. 26(b)(1). Mr. Gathright never formally objected to TVF’s

discovery requests, never moved for a protective order, and never actually designated any

information as undiscoverable in a privilege log. Simply put, at no point during the


MEMORANDUM DECISION AND ORDER - 6
pendency of this action did Mr. Gathright notify the court—by motion or even informally

by letter—that TVF’s discovery requests were somehow improper. In light of such failure,

Mr. Gathright’s delayed objection to TVF’s discovery requests is unavailing.

      In sum, Mr. Gathright fails to provide any legally sufficient support for his Motion

for Reconsideration, and the Motion is appropriately DENIED.

                                      V. ORDER

      IT IS HEREBY ORDERED THAT:

      1.     Mr. Gathright’s Motion for Reconsideration (Dkt. 38) is DENIED.


                                               DATED: February 11, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
